     Case: 1:19-cv-06605 Document #: 118 Filed: 06/30/21 Page 1 of 9 PageID #:1047




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

JOHN SHERWOOD, et al                          )
                                              )       Case No. 19-cv-06605
        Plaintiffs,                           )
                                              )       Judge Harry D. Leinenweber
v.                                            )
                                              )       Magistrate Judge Cox
CITY OF CHICAGO, et al                        )
                                              )
        Defendants.                           )

                          DEFENDANT CITY OF CHICAGO’S
                      MOTION FOR JUDGMENT ON THE PLEADINGS

        Defendant City of Chicago by and through its Attorney, Celia Meza, Corporation Counsel

for Defendant City of Chicago, and pursuant to Federal Rule of Civil Procedure 12(c), hereby

moves this honorable Court for judgment on the pleadings as to Counts I and VII of Plaintiff’s

Third Amended Complaint. In support thereof, Defendant City of Chicago states as follows:

                                          INTRODUCTION

        On September 17, 2019, Plaintiffs filed their Third Amended Complaint in the Circuit

Court of Cook County, Illinois. [ECF 1-1]. In their Third Amended Complaint, Plaintiffs allege

that on September 29, 2018, Plaintiffs were at @tmosphere bar in Chicago, owned by Defendant

Hak Sa, Inc., when they were battered by Defendants Jeffrey Rodriguez, Giovanni Rodriguez, off-

duty Chicago Police Sergeant Eric Elkins, and off-duty Village of Oak Park Police Officer Dwayne

Jones. [ECF 1-1]. On October 4, 2019, Defendant City of Chicago removed this action to the

United States District Court, Northern District of Illinois. [ECF 1].

        Plaintiffs’ Third Amended Complaint contains twelve counts, including the following two

counts against the City of Chicago: Count I – Monell claim by John Sherwood against the City of

Chicago; Count VII - Monell claim by Tomasz Stacha against the City of Chicago. [ECF 1-1]. On



                                             Page 1 of 9
   Case: 1:19-cv-06605 Document #: 118 Filed: 06/30/21 Page 2 of 9 PageID #:1048




November 4, 2019, Defendant City moved to dismiss Counts I and VII of Plaintiffs’ Third

Amended Complaint. [ECF 40]. On February 18, 2020, this honorable Court denied Defendant

City’s motion. [ECF 71]. On March 3, 2020, Defendant City filed its Answer to the operative

complaint. [ECF 72].

       After the Court issued its order denying the City’s motion to dismiss, the Seventh Circuit

issued its decision in First Midwest Bank Guardian of Estate of LaPorta v. City of Chicago, 988

F.3d 978 (7th Cir. 2021). LaPorta makes clear that’s Plaintiffs have no actionable claim against

Defendant City. Defendant City now moves for judgment on the pleadings as to Plaintiffs’ Monell

claims against Defendant City of Chicago. Plaintiffs allege no facts that would support an inference

that they suffered a violation of their Constitutional rights. Further, Defendant City of Chicago has

no Constitutional duty to protect the public from private misconduct.

                                        LEGAL STANDARD

       A motion for judgment on the pleadings under Rule 12(c) is subject to the same standard

as a motion to dismiss under Rule 12(b)(6). Gill v. City of Milwaukee, 850 F.3d 335, 339 (7th Cir.

2017). Such a motion must be granted if the challenged pleading fails to state a claim upon which

relief can be granted. Corcoran v. Chicago Park District, 875 F.2d 609, 611 (7th Cir. 1989). A

motion to dismiss tests the sufficiency of the complaint, not the merits of the suit. Gibson v. City

of Chicago, 910 F.2d 1510, 1520 (7th Cir. 1990). When considering a motion to dismiss, the court

accepts as true all well-pleaded facts alleged by the plaintiff and all reasonable inferences to be

drawn therefrom. See Barnes v. Briley, 420 F.3d 673, 677 (7th Cir. 2005). However, the court is

not obligated to accept a complaint that simply raises the possibility of relief. E.E.O.C. v.

Concentra Health Servs., Inc., 496 F.3d 773, 776 (7th Cir. 2007). Rather, a complaint must “state

a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing




                                             Page 2 of 9
   Case: 1:19-cv-06605 Document #: 118 Filed: 06/30/21 Page 3 of 9 PageID #:1049




Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Additionally, the court should not strain to

find inferences that are not plainly apparent from the face of the complaint.

       In order to survive a motion to dismiss under Rule 12(b)(6), a complaint must set forth “a

short and plain statement of the claim showing that the pleader is entitled to relief.” (See Fed. R.

Civ. P. 8(a)(2)). A complaint satisfies this standard when its allegations “raise a right to relief

above the speculative level.” Twombly, 550 U.S. at 555–56. Therefore, the complaint still needs

to set forth enough factual specificity to causally connect Plaintiffs’ claim to their alleged injury.

McTigue v. City of Chicago, 60 F.3d 381, 382 (7th Cir. 1995)

                                            ARGUMENT

Plaintiffs have not sufficiently alleged that Defendant City of Chicago violated their
Constitutional rights, and Defendant City has no duty to protect Plaintiffs from private
violence.

       Under Monell, a municipality cannot be held liable under § 1983 for the constitutional

violations of its officers and agents on a theory of respondeat superior. Monell v. Dep't of Soc.

Services of City of New York, 436 U.S. 658, 690-91 (1978). Rather, the plaintiff must plead and

later prove “that the constitutional violation was caused by a governmental ‘policy or custom,

whether made by its lawmakers or by those whose edicts or acts may fairly be said to represent

official policy.’” LaPorta, 988 F.3d 978, 986 (7th Cir. 2021) (quoting Monell, 436 U.S. at 694).

Official custom and practice can take at least three forms: (1) an “express policy;” (2) “a

widespread practice that is so permanent and well-settled that it constitutes a custom or practice;”

or (3) a constitutional violation “caused by a person with final policymaking authority.” Id. (citing

Spiegel v. McClintic, 916 F.3d 611, 617 (7th Cir. 2019)).

       Where the plaintiff “alleges that the municipality has not directly violated his rights but

rather has caused an employee to do so, a ‘rigorous standard of culpability . . . applies to ensure




                                             Page 3 of 9
   Case: 1:19-cv-06605 Document #: 118 Filed: 06/30/21 Page 4 of 9 PageID #:1050




that the municipality is not held liable solely for the actions of its employee.’” LaPorta, 988 F.3d

at 986 (quoting Bd. of County Com'rs of Bryan County, Okl. v. Brown, 520 U.S. 397, 398 (1997)).

If “a court fails to adhere to rigorous requirements of culpability and causation, municipal liability

collapses into respondeat superior liability.” Brown, 520 U.S. at 415.

       The “first step in every § 1983 claim, including a claim against a municipality under

Monell” . . . is “the requirement that the plaintiff must initially prove that he was deprived of a

federal right. LaPorta, 988 F.3d at 987 (emphasis added). It is well settled that a plaintiff cannot

prevail on a Monell claim without first establishing an underlying constitutional violation. See,

e.g., City of Los Angeles v. Heller, 475 U.S. 796, 799 (1986); Matthews v. City of East St. Louis,

675 F.3d 703, 709 (7th Cir. 2012). The establishment of a deprivation of a federal right must come

“before municipal fault, deliberate indifference, and causation come into play.” LaPorta, 988 F.3d

at 987 (emphasis in original).

       The Fourteenth Amendment of the United States Constitution provides that: “No State

shall . . . deprive any person of life, liberty, or property, without due process of law . . .” U.S.

Const. amend. XIV (emphasis added). The Supreme Court has held that “nothing in the language

of the Due Process Clause itself requires the State to protect the life, liberty, and property of its

citizens against invasion by private actors.” DeShaney v. Winnebago County Department of Social

Services, 489 U.S. 189, 195 (1989). The purpose of due process is “to protect the people from the

State, not to ensure that the State protected them from each other.” Id. at 196. Thus, due process

“generally confer[s] no affirmative right to governmental aid, even where such aid may be

necessary to secure life, liberty, or property interests of which the government itself may not

deprive the individual.” Id. For that reason, “the State cannot be held liable under the [Due Process]

Clause for injuries that could have been averted had it chosen to provide” such aid. Id. at 196-97.




                                             Page 4 of 9
   Case: 1:19-cv-06605 Document #: 118 Filed: 06/30/21 Page 5 of 9 PageID #:1051




The Court therefore held that “[a]s a general matter . . . a State’s failure to protect an individual

against private violence simply does not constitute a violation of the Due Process Clause.” Id. at

197. This reflects, among other things, that “the practicalities of day-to-day governance require

officials to make difficult allocation choices and tradeoffs and that it is generally not for the courts

to compel affirmative steps in one area at the expense of another in weighing competing policy

options.” Schroder v. City of Fort Thomas, 412 F.3d 724, 730 (6th Cir. 2005) (citing DeShaney,

489 U.S. at 203; Collins v. City of Harker Heights, 503 U.S. 115, 128-29 (1992)).

       After DeShaney, there are only two circumstances in which the government may be held

liable for failing to prevent private misconduct: (1) when the plaintiff was in government custody;

or (2) the government engaged in conscience-shocking misconduct that created or increased the

danger to a particular, foreseeable plaintiff rather than the general public. E.g., Buchanan-Moore

v. County of Milwaukee, 570 F.3d 824, 827-28 (7th Cir. 2009); Monfils v. Taylor, 165 F.3d 511,

516 (7th Cir. 1998). When neither DeShaney exception applies, local governments “have no

constitutional duty to protect individuals from the actions of private citizens.” Latuszkin v. City of

Chicago, 250 F.3d 502, 505 (7th Cir. 2001).

       On this basis, the Seventh Circuit repeatedly has declined to hold municipalities liable for

private misconduct absent proof that a DeShaney exception applies, even in cases involving

misconduct by police officers. In Latuszkin, for example, several off-duty police officers held a

party in a police station parking lot involving “large amounts of alcohol”; while driving home

afterward, an intoxicated officer struck and killed Latuszkin’s wife. 250 F.3d at 503. Latuszkin

then sued Defendant City of Chicago, claiming that it was liable under Monell because its policies

“led [its] officers to believe that they were above the law” and therefore were “the foreseeable

cause of Mrs. Latuszkin’s death.” Id. at 503-04. The Seventh Circuit rejected that claim because




                                              Page 5 of 9
   Case: 1:19-cv-06605 Document #: 118 Filed: 06/30/21 Page 6 of 9 PageID #:1052




governments “generally have no constitutional duty to protect individuals from the actions of

private citizens,” and the officer “was engaged in entirely private behavior at the time of the

accident.” Id. at 505-06.

          In Wilson-Trattner v. Campbell, the Seventh Circuit considered a claim that sheriff’s

department officials were liable for emboldening a deputy to commit further acts of abuse,

resulting in their employee injuring the plaintiff while acting outside the color of law. 863 F.3d

589 (7th Cir. 2017). The Court rejected the claim as “squarely foreclosed by DeShaney,”

explaining that even if the department officials’ failure to intervene indirectly emboldened the

deputy to mistreat her, that would not distinguish her case from DeShaney. Id. Under DeShaney,

“[m]ere indifference or inaction in the face of private violence cannot support a substantive due

process claim.” Id. at 596. And absent “evidence of an underlying constitutional violation,” the

plaintiff’s Monell claim for failure to train necessarily failed. Id.

          DeShaney applies to all constitutional claims involving private action, including Monell

claims:

          Monell and DeShaney are not competing frameworks for liability. The two cases
          concern fundamentally distinct subjects. Monell interpreted § 1983 and addressed
          the issue of who can be sued under the statute; the Court held that a municipality is
          a “person” under § 1983 and may be liable—just like an individual public official—
          for its own violations of federal rights. . . . Monell did not address the substance
          of any right under the federal Constitution or laws. It has nothing to say on that
          subject. It's a statutory-interpretation decision.

          DeShaney, on the other hand, addressed the substance of the constitutional right to
          due process. . . . . The Court interpreted the Due Process Clause and defined its
          scope, strictly limiting the circumstances under which a privately inflicted injury is
          cognizable as a due-process violation. [A plaintiff has] the burden to prove a
          constitutional violation in addition to the requirements for municipal liability
          under Monell.

LaPorta, 988 F.3d at 990–91 (emphasis added).




                                               Page 6 of 9
   Case: 1:19-cv-06605 Document #: 118 Filed: 06/30/21 Page 7 of 9 PageID #:1053




       If a plaintiff was not deprived of his due process rights, a municipality “cannot be held

liable for his injuries under § 1983—and that is so even if the requirements of Monell are

established.” LaPorta, 988 F.3d at 991 (emphasis in original). Under DeShaney, a municipality

has no due-process duty to protect a plaintiff from an act of private violence. Id. at 992.

       In LaPorta, Patrick Kelly, an off-duty Chicago Police Officer, was alleged to have shot his

friend Michael LaPorta in the head during an argument at the end of a night of drinking together.

LaPorta, 988 F.3d at 982. LaPorta subsequently sued the City of Chicago under 42 U.S.C. § 1983.

Id. LaPorta alleged that the City's policy failures caused Kelly to shoot him Id. Specifically,

LaPorta alleged that the City “fail[ed] to have an ‘early warning system’ to identify officers who

were likely to engage in misconduct, [failed] to adequately investigate and discipline officers who

engage in misconduct, and [perpetuated] a ‘code of silence’ that deters reporting of officers who

engage in misconduct.” Id. at 983. LaPorta alleged that these policies “produced a deep-rooted

culture of tolerating and covering up officer misconduct, which led Kelly to believe that he could

shoot LaPorta with impunity.” Id. at 984.

       Ultimately, the Seventh Circuit found that LaPorta did not suffer a violation of his

Constitutional rights, and the City was not liable for failing to protect LaPorta from Kelly’s act of

private violence:

       LaPorta's claim fails at this first step. He did not suffer a deprivation of a right
       secured by the federal Constitution or laws. It's undisputed that Kelly was not acting
       under color of state law when he shot LaPorta. His actions were wholly
       unconnected to his duties as a Chicago police officer. He was off duty. He shot
       LaPorta after they spent a night out drinking together and had returned to his home
       to continue socializing at the end of the evening. Kelly's actions were those of a
       private citizen in the course of a purely private social interaction. This was, in
       short, an act of private violence.

       ...




                                             Page 7 of 9
   Case: 1:19-cv-06605 Document #: 118 Filed: 06/30/21 Page 8 of 9 PageID #:1054




       Applying DeShaney, as we must, it's clear that the City is entitled to judgment as a
       matter of law. It had no due-process duty to protect LaPorta from Kelly's act
       of private violence. LaPorta has never argued that one of the DeShaney exceptions
       applies. Rightly so; he was not in state custody at the time of his injury, and no
       evidence supports the exception for state-created dangers. And because LaPorta
       was not deprived of his right to due process, the City cannot be held liable for his
       injuries under § 1983—and that is so even if the requirements of Monell are
       established. Simply put, LaPorta suffered a common-law injury, not a
       constitutional one.

LaPorta, 988 F.3d at 987, 991 (emphasis added).

       In the present case, Plaintiffs have not plead allegations that would support an inference

that Defendant City of Chicago violated their Constitutional rights. Importantly, Plaintiffs have

not alleged that Defendant Elkins was on duty or acting under color of law. [ECF 1-1 ¶ 28]. Like

the plaintiff in LaPorta, Plaintiffs in this case allege that the City of Chicago failed to adequately

discipline police officers and maintained a “code of silence” which allowed Elkins to act with

impunity. [ECF 1-1 ¶¶ 34-37]. Also like the plaintiff in LaPorta, Plaintiffs allege that the policies

of Defendant City of Chicago violated their 14th amendment due process right of “bodily

integrity.” Id. ¶ 29. However, the 14th amendment only applies to state action, not the actions of

private individuals.

       DeShaney forecloses Plaintiffs claims against Defendant City of Chicago because

Defendant City had no obligation to protect Plaintiffs from private violence. 489 U.S. 189, 195.

Plaintiff has not alleged facts that would support an inference that either Deshaney exception

should apply here. [ECF 1-1]. Because there was no violation of Plaintiffs’ Constitutional rights,

Defendant City cannot be held liable “even if the requirements of Monell are established.” LaPorta,

988 F.3d at 991 (emphasis in original). The claims against the City should therefore be dismissed

with prejudice.




                                             Page 8 of 9
   Case: 1:19-cv-06605 Document #: 118 Filed: 06/30/21 Page 9 of 9 PageID #:1055




       WHEREFORE, for the foregoing reasons, Defendant City of Chicago respectfully requests

that this Honorable Court grant it judgment on the pleadings with respect to Counts I and VII of

Plaintiffs’ Third Amended Complaint.

Dated: June 30, 2021

Respectfully Submitted,

By:     /s/ Kyle A. Rockershousen
Marion Moore, Chief Assistant Corporation Counsel
Kyle Rockershousen, Assistant Corporation Counsel
Andrea Campbell, Assistant Corporation Counsel
City of Chicago Department of Law
2 North LaSalle Street, Suite 420
Chicago, Illinois 60602
(312) 744-0742
Kyle.Rockershousen@cityofchicago.org
Attorney No. 6321396

                                CERTIFICATE OF SERVICE

       I, Kyle A. Rockershousen, an attorney, hereby certify that on June 30, 2021, I provided

service of the foregoing document, Defendant City of Chicago’s Rule 12(c) Motion for

Judgment on the Pleadings, to all attorneys of record via the Court’s electronic filing system.


By:    /s/ Kyle A. Rockershousen
Assistant Corporation Counsel




                                           Page 9 of 9
